                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Jun 23, 2021
                                                                       SEAN F. MCAVOY, CLERK

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 2:20-cr-00094-SMJ
5
                              Plaintiff,
6                                              ORDER GRANTING THE
                 v.                            GOVERNMENT’S MOTION TO
7                                              LIFT STAY AND DISMISS
     MARTHA OFELIA NARANJO-                    WITHOUT PREJUDICE
8    CISNEROS,

9                             Defendant.

10

11         Before the Court, without oral argument, is the Government’s Motion to Lift

12   Stay and Dismiss Without Prejudice, ECF No. 59. The Government seeks the

13   Court’s leave to dismiss the Indictment, ECF No. 2, without prejudice as to

14   Defendant Martha Ofelia Naranjo-Cisneros under Federal Rule of Criminal

15   Procedure 48(a). The Court has reviewed Defendant’s docket on appeal, No. 21-

16   30052, and notes that on June 22, 2021, the Ninth Circuit granted the Government’s

17   unopposed motion for voluntary dismissal under Fed. R. App. P. 42(b). ECF No.

18   60.

19         Having reviewed the pleadings filed in connection with the motion, the Court

20   grants the Government leave to dismiss the Indictment. The Court makes no


     ORDER GRANTING THE GOVERNMENT’S MOTION TO LIFT STAY AND
     DISMISS WITHOUT PREJUDICE – 1
1    judgment as to the merit or wisdom of this dismissal.

2          Accordingly, IT IS HEREBY ORDERED:

3          1.    The Government’s Motion to Lift Stay and Dismiss Without Prejudice,

4                ECF No. 59, is GRANTED.

5          2.    The Indictment, ECF No. 2, is DISMISSED WITHOUT

6                PREJUDICE as to Defendant Martha Ofelia Naranjo-Cisneros.

7          3.    All pending hearings, dates, and deadlines, including the trial and

8                pretrial conference in this matter, are hereby STRICKEN.

9          4.    All pending motions are hereby DENIED AS MOOT.

10         5.    All terms and conditions of pretrial release are hereby VACATED.

11               A.     The U.S. Probation Office shall no longer impose any terms or

12                      conditions of release.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

15   Service.

16         DATED this 23rd day of June 2021.

17
                        __________________________
18                      SALVADOR MENDOZA, JR.
                        United States District Judge
19

20


     ORDER GRANTING THE GOVERNMENT’S MOTION TO LIFT STAY AND
     DISMISS WITHOUT PREJUDICE – 2
